NUMBER 13-13-00507-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                           v.

JOSE RUIZ,                                                                   Appellee.


                     On appeal from the 25th District Court
                          of Gonzales County, Texas



                                   ORDER
  Before Chief Justice Valdez, and Justices Benavides, and Hinojosa
                           Order Per Curiam
      Appellee’s counsel, Mark Symms, has filed a motion requesting to withdraw as

counsel. According to his motion to withdraw, good cause exists for him to withdraw

because he has taken a position outside of the area and no longer practices criminal law.
       Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.BHouston [1st Dist.] 2004, pet. ref'd).       In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, counsel’s motion to withdraw is CARRIED WITH THE CASE.

We ABATE the appeal and REMAND the cause to the trial court for further proceedings

consistent with this order.

       Upon remand, the trial court shall determine whether appellee’s court-appointed

attorney should remain as appellee’s counsel; and, if not, whether appellee is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellee’s current appointed attorney and appoint substitute counsel, the court shall enter

an order to that effect. If the trial court determines that new counsel should be appointed,

the name, address, telephone number, email address, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. The trial court shall

further cause its order to be included in a supplemental clerk's record to be filed with the

Clerk of this Court on or before the expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                                        PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2.

Delivered and filed the
28th day of February, 2017.


                                              2